TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00350-CV



                                  Michael Dewvall, Appellant

                                                 v.

                                    Kathy D. Wills, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 16,733, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 26, 2009, this Court notified appellant that the clerk’s record in the

above cause was overdue. This Court requested that appellant make arrangements for the record

and submit a status report regarding this appeal on or before September 8, 2009. This Court

further informed appellant that failure to do so may result in the dismissal of this appeal for want

of prosecution. The deadline has passed, and we have received no response from appellant.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: October 16, 2009